Citation Nr: 1530710	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1952 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO). 

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in October 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

Review of the Veteran's claims file reflects that in his appeal on a VA Form 9 dated in May 2014, the Veteran appeared to disagree with the current disability ratings for his service-connected left breast cancer and diabetes mellitus type II.  It does not appear as if these claims have been adjudicated by the AOJ yet.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the appellant's claim for entitlement to TDIU must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Veteran is currently assigned a 40 percent rating for status post metastatic cancer of the left breast with removal of surrounding lymph nodes and a 20 percent rating for diabetes mellitus type II.  He has various other non-service connected disabilities, to include osteoarthritis of both knees, hypertension, osteoporosis, glaucoma (legally blind), dementia, and hypothyroidism.

In a statement dated in July 2011, Dr. J.D. indicated that the Veteran was disabled for gainful employment.  He reported that he saw the Veteran for breast cancer treatments from 2004 to 2007.  The physician explained that the Veteran was unemployable from the standpoint of his medical conditions and advanced age, with a prior history of breast cancer.  In a statement dated in September 2011, Dr. S.S. noted that the Veteran received radiation and a mastectomy for his locally advanced cancer of the left breast with axillary metastasis.  Dr. S.S. noted that the Veteran was almost 84 years old and ambulated with difficulty with a cane.  He indicated that the Veteran required around-the-clock care and assistance.  In a June 2012 aid and attendance examination, the examiner addressed some of the symptomatology from the Veteran's service-connected status post metastatic cancer of the left breast with removal of surrounding lymph nodes such as fatigue malaise, weakness, edema, significant lymphedema of the left upper extremity, and tenderness, however, the examiner did not address any symptomatology from the Veteran's service-connected diabetes mellitus type II.  Furthermore, the examiner did not provide an assessment regarding the functional impairment resulting from these service-connected disabilities alone, and mainly focused on the Veteran's nonservice-connected disabilities in her assessment.  In a June 2012 VA examination, the examiner indicated that the Veteran's service-connected breast cancer disability impacted his ability to work.  

Where, as here, the Veteran's service-connected disabilities do not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

In November 2014, the Board remanded the Veteran's claim for entitlement to TDIU.  The Board instructed the RO to obtain any outstanding treatment records; obtain an opinion regarding the Veteran's employability due to his service-connected disabilities; and to refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

In a VA medical opinion dated in March 2015, the VA examiner found that after a review of the entire claims file, the Veteran's service-connected breast cancer/surgery and diabetes mellitus did not render him unable to secure or follow a substantially gainful occupation.  The examiner noted that the Veteran's breast cancer/surgery and diabetes were both stable and well-controlled, and there was currently no treatment for either diagnosis.  The examiner indicated that as she was only considering the Veteran's service-connected breast cancer/surgery and diabetes, the Veteran should be able to perform sedentary and/or physical duties as neither of these conditions would limit him from performing such duties.  

The Board observes that although the RO obtained outstanding treatment records and a medical opinion, the RO did not refer the case to the VA Director of Compensation and Pension Services as instructed in the November 2014 remand.  In order to comply with the Board's November 2014 remand, the claim must again be remanded in order to refer the case to the VA Director of Compensation and Pension Services.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. 	Refer the case to the VA Director 
	of Compensation and Pension Services for an 
	extraschedular consideration; that threshold 
	determination must be supported with a full statement 
	as to the Veteran's service-connected disabilities, 
	employment history, educational and vocational 
	attainment and all other factors having a bearing on 
	the issue in accordance with 38 C.F.R. § 4.16(b).

2.   After the development has been completed, adjudicate
   the claim for TDIU.  If the benefit sought remains 
   denied, furnish the Veteran and his representative a
    supplemental statement of the case and return the 
   case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




